DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the Application Number 17/082,490 filed on 10/28/2020.
Claims 1-21 are currently pending and have been examined.
This action is made NON-FINAL.
The examiner would like to note that this application is now being handled by examiner Jeffrey Chalhoub.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without reciting significantly more. The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (January 7, 2019).
Step One: Does the Claim Fall Within a Statutory Category?
	Yes. Claim 1 is directed towards a method for determining vehicle position within an indoor environment (process). Dependent claims 2-14 are also directed towards a method for determining vehicle position within an indoor environment (process). Claim 15 is directed towards a device for determining vehicle position within an indoor environment (machine). Dependent claims 16-18 are also directed towards a device for determining vehicle position within an indoor environment (machine). Claim 19 is directed towards a system for determining vehicle position within an indoor environment (machine). Dependent claims 20-21 are also directed towards a system for determining vehicle position within an indoor environment (machine).  
Step Two A, Prong One: Is a Judicial Exception Recited?
Yes. Taking into account claim 1 as one example, the claim recites deriving parameters of vehicle motion from the sensor information, processing the magnetic field measurements to mitigate vehicular interference, compensating the processed magnetic field measurements for a magnetometer bias induced at least in part by the vehicle, and determining vehicle position based at least in part on the compensated magnetic field measurements, the magnetic map information and the parameters of vehicle motion. These limitations, as drafted, are simple processes that, under their broadest reasonable interpretation, cover mathematical calculations. That is, nothing in the claim elements preclude the step from practically being a mathematical calculation. For example, the claim encompasses calculating a velocity and change in direction of a vehicle and applying equations to omit bias from calculated measurements. Thus, the claim recites a mathematical concept.
A similar analysis may be conducted on independent claims 15 and 19. 
Step Two A, Prong Two:  Is the Abstract Idea Integrated into a Practical Application?
No. Considering claim 15, the claim recites one additional element – a processor. The processor is recited at a high-level of generality (i.e., as means to transmit and receive data) such that it amounts to no more than mere instructions to apply the exception using a generic processor. Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
On the other hand, claims 1 and 15 recite additional elements of obtaining magnetic field measurements from the vehicle, obtaining sensor information for the vehicle, and obtaining magnetic map information for the indoor environment. 
The obtaining steps are recited at a high level of generality (i.e. as a general means of transmitting and receiving data), and amount to mere data gathering, which is a form of insignificant pre-solution activity. 
Considering claim 19, the claim recites two additional elements – a server and a processor. Both elements are recited at a high-level of generality (i.e., as means to transmit and receive data) such that they amount to no more than mere instructions to apply the exception using a generic server and processor. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
On the other hand, claim 19 recites additional elements of obtain magnetic field measurements from the vehicle and obtain sensor information for the vehicle.
The obtaining steps are recited at a high level of generality (i.e. as a general means of transmitting and receiving data), and amount to mere data gathering, which is a form of insignificant pre-solution activity.
This type of abstract idea recited in claims 1-21 is a mathematical concept.
Step Two B: Does the Claim Provide an Inventive Concept
No. Regarding claim 15, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor as a mean to transmit and receive data amounts to no more than mere instructions to apply the exception using a generic processor. Mere instructions to apply an exception using a processor cannot provide an inventive concept.
Regarding claim 19, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a server and processor as means to transmit and receive data amount to no more than mere instructions to apply the exception using a generic server and processor. Mere instructions to apply an exception using a server and processor cannot provide an inventive concept.
Dependent Claims
The dependent claims are merely further defining the abstract idea by providing field of use limitations on transmitting and receiving data and are not adding anything to the abstract idea set forth in the independent claims such that the invention will amount to significantly more than the abstract idea.   
Claims 2-14, 16-18, and 20-21 are merely field of use limitations which simply further limit the abstract idea set forth in claims 1, 15, and 19. These claims do not contain further limitations that make them subject matter eligible.
For example, dependent claim 2 merely recites the well understood, routine and conventional computing functions of data transmission and gathering. These claims do not contain further limitations that make them subject matter eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-8, and 14-15, 17-19, and 21 are rejected under 35 U.S.C. 102 as being unpatentable over Ribeiro (U.S. Pub. No. 2017/0089706 A1).

Regarding Claim 1:
Ribeiro teaches:
A method for determining vehicle position within an indoor environment, the method comprising:, (“Disclosed below are representative embodiments of methods, apparatus, and systems for determining position, movement, and/or acceleration of a device (e.g., an inertial measurement unit) using magnetic field measurements obtained from an array of magnetometers.” (Ribeiro: Detailed Description – 24th paragraph))
a) obtaining magnetic field measurements from the vehicle;, (“determine magnetic field values” (Ribeiro: Detailed Description – 55th paragraph))
b) obtaining sensor information for the vehicle; c) obtaining magnetic map information for the indoor environment; d) deriving parameters of vehicle motion from the sensor information;, (“the detailed description presents examples of arrays of magnetometers that can be used as or as part of an inertial measurement unit (IMU). The detailed description also presents various methods for using such arrays in order to obtain highly precise and locationally unique data. Such data can be used to correct for drift effects that are present in many IMU systems. In certain embodiments, the Jacobian matrix of the magnetic field is computed from the magnetometer measurements. This Jacobian matrix data produces highly differentiated and distinct data, especially for indoor environments where non-uniform magnetic fields exist. The Jacobian matrix data can then be used to generate a magnetic field map (a volumetric map) for a particular indoor environment and/or to locate position, velocity, and acceleration of the IMU within that environment by referencing such a magnetic field map.” (Ribeiro: Summary – 4th paragraph))
e) processing the magnetic field measurements to mitigate vehicular interference;, (“Embodiments of the disclosed technology address IMU drift and are adapted for use in indoor environments (e.g., a building or other structure having surrounding walls and a ceiling). Certain embodiments use a magnetometer array and computation mechanism that are not only immune to the magnetic-field disturbances encountered in indoor environments, but use them advantageously as an additional source of information. Consequently, in certain embodiments, the assumption of a constant, uniform magnetic vector field is removed and replaced with the assumption of a spatially varying, non-uniform magnetic vector field. Further, the magnetometer arrays of the disclosed technology can be used to map the spatially varying magnetic vector field for a particular environment (e.g., an indoor environment, such as a building or other structure having surrounding walls and a ceiling) as the magnetometer array moves within the environment. In particular implementations, the Jacobian matrix is computed from the magnetometer measurements from the array and a map of the magnetic field vectors and their associated Jacobian values for the particular environment is produced. By using the map, drift can be further reduced, as it provides a reference from which position can be determined using the information-rich data available in the Jacobian matrix.” (Ribeiro: Detailed Description – 34th paragraph) Examiner Note: The examiner is interpreting the IMU drift to be the vehicular interference in this case.)
f) compensating the processed magnetic field measurements for a magnetometer bias induced at least in part by the vehicle;, (“At 1212, Jacobian values are computed from the input magnetic field measurements. In this embodiment, the computations are performed by the local processing device of the IMU. The Jacobian values can be computed as described above (e.g., using Equation (6)). As noted, some of the Jacobian computations can be omitted since they can be derived later due to the symmetrical and zero-trace character of the Jacobian matrix. At 1214, data for the magnetic field values (vector data) along with their associated Jacobian values are arranged and transmitted to the external computing resource (e.g., a gaming console or cloud computing system). For instance, for a magnetometer array having four magnetometers, a 17-value dataset can be transmitted to the external computing resource as explained above (12 values comprising magnetic field measurements from the individual magnetometers and magnetometer components (4 sets of 3 values each) and 5 Jacobian matrix elements) or a 21-value dataset when all Jacobian matrix elements are transmitted. For a magnetometer array having three magnetometers, a 15-value dataset can be transmitted to the external computing resource as explained above (9 values comprising magnetic field measurements from the individual magnetometers and magnetometer components (3 sets of 3 values each) and 6 Jacobian matrix elements) are transmitted. As noted, other-sized datasets can be assembled and transmitted as well.” (Ribeiro: Detailed Description – 100th-101st paragraphs, FIG. 12) Examiner Note: The examiner is interpreting the computation of the Jacobian values for the magnetic field measurements from the IMU to be equivalent to compensating the processed magnetic field measurements for a magnetometer bias in this case as the IMU may be part of or attached to a vehicle.)
and g) determining vehicle position based at least in part on, (“determine the position, velocity, and orientation of the IMU or of the device (or vehicle)” (Ribeiro: Background – 2nd paragraph))
the compensated magnetic field measurements, the magnetic map information and the parameters of vehicle motion., (“The Jacobian matrix data can then be used to generate a magnetic field map (a volumetric map) for a particular indoor environment and/or to locate position, velocity, and acceleration of the IMU within that environment by referencing such a magnetic field map. For example, in certain embodiments, magnetic field measurements from a magnetometer array are used to create a map of the magnetic vector field and magnetic vector field Jacobian for a particular environment (e.g., an indoor environment, such as within a building or other structure having surrounding walls and a ceiling). The magnetic vector data and its associated Jacobian data (potentially along with some data indicating IMU movement) can alone be used for map construction without any reliance on other positional determination mechanisms (e.g., visual mechanisms). Thus, map construction is greatly simplified and the need for supplemental positional determination during map construction is obviated.” (Ribeiro: Summary – 4th-5th paragraphs))
Regarding Claim 5:
Ribeiro, as shown in the rejection above, discloses the limitations of claim 1. Ribeiro further teaches:
The method of claim 1, wherein processing the magnetic field measurements comprises at least one or a combination of: i) providing spatial separation between electromagnetic field sources of the vehicle and a magnetometer used to provide the magnetic field measurements; and ii) suppressing high-frequency components of the magnetic field measurements., (“In particular implementations, a suitable transform (e.g., a harmonic decomposition or Fourier Transform) can be used to further decompose the magnetic field measurements. For example, man-made environments often have current-carrying elements generating time-varying magnetic fields at harmonics of the line frequency (typically 50 or 60 Hz). A Fourier Transform could be used to decompose magnetic field measurements into its contributions at 0, 60, 180 and 300 Hz. This decomposition can be helpful by removing interference from electrical systems (which would otherwise be measured as noise) and producing the DC (0 Hz) field. It can also add diversity to the magnetic map, since one can expect the fields at 60, 180 and 300 Hz—odd harmonics of 60 Hz—to be stronger in the neighborhood of electrical conduits and induction devices such as motors. The same processing and considerations above (computing the Jacobian and building a magnetic map) apply for each frequency of the decomposition. In effect, a decomposition at 0, 60, 180 and 300 Hz would produce 4 magnetic maps. Further, in certain embodiments, spatial and temporal filtering (e.g., smoothing or averaging) can be used to reduce map noise, for example by updating the map every time a user visits a location. By comparing the confidence value stored in the map with the confidence value of each given user's hardware, a map update process can determine whether incorporating additional measurements is advantageous. For example, the magnetic measurements from multiple passes can be combined in a weighted average where the weighs are derived from noise figures. The map can be made particularly accurate if the same location is visited frequently by multiple users (e.g., individuals walking with IMU-equipped devices) while the map is generated and updated by a centralized computing resource (e.g., a server cloud or central local computer (e.g., a gaming console)).” (Ribeiro: Detailed Description – 81st-82nd paragraphs))
Regarding Claim 6:
Ribeiro, as shown in the rejection above, discloses the limitations of claim 1. Ribeiro further teaches:
The method of claim 1, wherein the parameters of vehicle motion comprise at least velocity and change of heading., (“an inertial measurement unit (IMU) is a system that detects linear and angular motion and produces data that can be used to determine the position, velocity, and orientation of the IMU or of the device (or vehicle) to which the IMU is attached.” (Ribeiro: Background – 2nd paragraph))
Regarding Claim 7:
Ribeiro, as shown in the rejection above, discloses the limitations of claim 6. Ribeiro further teaches:
The method of claim 6, wherein the sensor information used to derive the parameters of vehicle motion comprise at least one or a combination of: i) an odometer; ii) an inertial motion sensor; iii) a velocity sensor; and iv) a pressure sensor., (“Inertial measurement units (IMUs) are used to estimate orientation (rotation) and position (translation) with respect to an inertial frame (e.g., a coordinate system rigidly attached to the Earth). IMUs can comprise, for example, one or more gyroscopes, accelerometers, and/or magnetometers. A gyroscope is an IMU component that provides an estimate of angular velocity.” (Ribeiro: Detailed Description – 28th paragraph))
Regarding Claim 8:
Ribeiro, as shown in the rejection above, discloses the limitations of claim 1. Ribeiro further teaches:
The method of claim 1, wherein a state estimation technique derives the vehicle position based at least in part on the compensated magnetic field measurements, the magnetic map information, and the parameters of vehicle motion., (“the detailed description presents examples of arrays of magnetometers that can be used as or as part of an inertial measurement unit (IMU). The detailed description also presents various methods for using such arrays in order to obtain highly precise and locationally unique data. Such data can be used to correct for drift effects that are present in many IMU systems. In certain embodiments, the Jacobian matrix of the magnetic field is computed from the magnetometer measurements. This Jacobian matrix data produces highly differentiated and distinct data, especially for indoor environments where non-uniform magnetic fields exist. The Jacobian matrix data can then be used to generate a magnetic field map (a volumetric map) for a particular indoor environment and/or to locate position, velocity, and acceleration of the IMU within that environment by referencing such a magnetic field map.” (Ribeiro: Summary – 4th paragraph))
Regarding Claim 14:
Ribeiro, as shown in the rejection above, discloses the limitations of claim 1. Ribeiro further teaches:
The method of claim 1, wherein the determined magnetic-based vehicle positioning is combined with, (“determining position, movement, and/or acceleration of a device (e.g., an inertial measurement unit) using magnetic field measurements obtained from an array of magnetometers.” (Ribeiro: Detailed Description – 24th paragraph))
[…] at least one or a combination of: i) map-matching; ii) radio frequency fingerprinting; iii) proximity sensing; and iv) an optical technique., (“This series of data can then be used to search for a closest matching series in the map. From the closest matching series, the current location of the IMU can be determined and appropriate positional data for the IMU's current position computed. For instance, the positional data computed can be three-dimensional relative positional data indicating a difference (or offset) in position from the last position or an absolute position relative to a fixed and known reference point. In conditions where a previous location of the IMU was known and the system is updating its position, the search for the closest matching series in the map can be constrained to a spatial neighborhood of the previous position.” (Ribeiro: Detailed Description – 115th paragraph))
Regarding Claim 15:
Ribeiro teaches:
A device for determining vehicle position within an indoor environment, comprising, (“Disclosed below are representative embodiments of methods, apparatus, and systems for determining position, movement, and/or acceleration of a device (e.g., an inertial measurement unit) using magnetic field measurements obtained from an array of magnetometers.” (Ribeiro: Detailed Description – 24th paragraph))
at least one processor configured to:, (“The illustrated IMU 300 includes a processing device 310 (e.g., a circuit such as a computer processor unit (CPU), microprocessor” (Ribeiro: Detailed Description – 53rd paragraph, FIG. 3))
a) obtain magnetic field measurements from the vehicle;, (“determine magnetic field values” (Ribeiro: Detailed Description – 55th paragraph))
b) obtain sensor information for the vehicle; c) obtain magnetic map information for the indoor environment; d) derive parameters of vehicle motion from the sensor information;, (“the detailed description presents examples of arrays of magnetometers that can be used as or as part of an inertial measurement unit (IMU). The detailed description also presents various methods for using such arrays in order to obtain highly precise and locationally unique data. Such data can be used to correct for drift effects that are present in many IMU systems. In certain embodiments, the Jacobian matrix of the magnetic field is computed from the magnetometer measurements. This Jacobian matrix data produces highly differentiated and distinct data, especially for indoor environments where non-uniform magnetic fields exist. The Jacobian matrix data can then be used to generate a magnetic field map (a volumetric map) for a particular indoor environment and/or to locate position, velocity, and acceleration of the IMU within that environment by referencing such a magnetic field map.” (Ribeiro: Summary – 4th paragraph))
e) process the magnetic field measurements to mitigate vehicular interference;, (“Embodiments of the disclosed technology address IMU drift and are adapted for use in indoor environments (e.g., a building or other structure having surrounding walls and a ceiling). Certain embodiments use a magnetometer array and computation mechanism that are not only immune to the magnetic-field disturbances encountered in indoor environments, but use them advantageously as an additional source of information. Consequently, in certain embodiments, the assumption of a constant, uniform magnetic vector field is removed and replaced with the assumption of a spatially varying, non-uniform magnetic vector field. Further, the magnetometer arrays of the disclosed technology can be used to map the spatially varying magnetic vector field for a particular environment (e.g., an indoor environment, such as a building or other structure having surrounding walls and a ceiling) as the magnetometer array moves within the environment. In particular implementations, the Jacobian matrix is computed from the magnetometer measurements from the array and a map of the magnetic field vectors and their associated Jacobian values for the particular environment is produced. By using the map, drift can be further reduced, as it provides a reference from which position can be determined using the information-rich data available in the Jacobian matrix.” (Ribeiro: Detailed Description – 34th paragraph) Examiner Note: The examiner is interpreting the IMU drift to be the vehicular interference in this case.)
f) compensate the processed magnetic field measurements for a magnetometer bias induced at least in part by the vehicle;, (“At 1212, Jacobian values are computed from the input magnetic field measurements. In this embodiment, the computations are performed by the local processing device of the IMU. The Jacobian values can be computed as described above (e.g., using Equation (6)). As noted, some of the Jacobian computations can be omitted since they can be derived later due to the symmetrical and zero-trace character of the Jacobian matrix. At 1214, data for the magnetic field values (vector data) along with their associated Jacobian values are arranged and transmitted to the external computing resource (e.g., a gaming console or cloud computing system). For instance, for a magnetometer array having four magnetometers, a 17-value dataset can be transmitted to the external computing resource as explained above (12 values comprising magnetic field measurements from the individual magnetometers and magnetometer components (4 sets of 3 values each) and 5 Jacobian matrix elements) or a 21-value dataset when all Jacobian matrix elements are transmitted. For a magnetometer array having three magnetometers, a 15-value dataset can be transmitted to the external computing resource as explained above (9 values comprising magnetic field measurements from the individual magnetometers and magnetometer components (3 sets of 3 values each) and 6 Jacobian matrix elements) are transmitted. As noted, other-sized datasets can be assembled and transmitted as well.” (Ribeiro: Detailed Description – 100th-101st paragraphs, FIG. 12) Examiner Note: The examiner is interpreting the computation of the Jacobian values for the magnetic field measurements from the IMU to be equivalent to compensating the processed magnetic field measurements for a magnetometer bias in this case as the IMU may be part of or attached to a vehicle.)
and g) determine vehicle position based at least in part on, (“determine the position, velocity, and orientation of the IMU or of the device (or vehicle)” (Ribeiro: Background – 2nd paragraph))
the compensated magnetic field measurements, the magnetic map information and the parameters of vehicle motion., (“The Jacobian matrix data can then be used to generate a magnetic field map (a volumetric map) for a particular indoor environment and/or to locate position, velocity, and acceleration of the IMU within that environment by referencing such a magnetic field map. For example, in certain embodiments, magnetic field measurements from a magnetometer array are used to create a map of the magnetic vector field and magnetic vector field Jacobian for a particular environment (e.g., an indoor environment, such as within a building or other structure having surrounding walls and a ceiling). The magnetic vector data and its associated Jacobian data (potentially along with some data indicating IMU movement) can alone be used for map construction without any reliance on other positional determination mechanisms (e.g., visual mechanisms). Thus, map construction is greatly simplified and the need for supplemental positional determination during map construction is obviated.” (Ribeiro: Summary – 4th-5th paragraphs))
Regarding Claim 17:
Ribeiro, as shown in the rejection above, discloses the limitations of claim 15. Ribeiro further teaches:
The device of claim 15, wherein the device further comprises a magnetometer, wherein the magnetometer provides the obtained magnetic field measurements., (“The illustrated IMU 300 operates using input from one or more input devices 330, which continuously provide the IMU with data that can be used to determine magnetic field values as well as velocity, acceleration, and/or orientation of the IMU (and/or the system or vehicle to which the IMU is attached). In the illustrated embodiment, the inputs devices 330 include magnetometers from a magnetometer array 340 as described above (e.g., a magnetometer array having 3, 4, or more magnetometers).” (Ribeiro: Detailed Description – 55th paragraph, FIG. 3))
Regarding Claim 18:
Ribeiro, as shown in the rejection above, discloses the limitations of claim 15. Ribeiro further teaches:
The device of claim 15, wherein the device further comprises at least one sensor assembly configured to provide at least some of the sensor information used to derive the parameters of vehicle motion., (“an inertial measurement unit (IMU) is a system that detects linear and angular motion and produces data that can be used to determine the position, velocity, and orientation of the IMU or of the device (or vehicle) to which the IMU is attached.” (Ribeiro: Background – 2nd paragraph))
Regarding Claim 19:
Ribeiro teaches:
A system for determining vehicle position within an indoor environment, comprising:, (“Disclosed below are representative embodiments of methods, apparatus, and systems for determining position, movement, and/or acceleration of a device (e.g., an inertial measurement unit) using magnetic field measurements obtained from an array of magnetometers.” (Ribeiro: Detailed Description – 24th paragraph))
a) a server providing magnetic map information for the indoor environment;, (“The system 1120 can be configured to provide any of the map construction and location determination using a map services as disclosed herein, or can be configured to communicate with a remote computing resource in order to provide the map construction and/or location determination services. As illustrated, the remote computing resource can be a computing cloud 1130 accessible via a network 1132, which can include the internet.” (Ribeiro: Detailed Description – 76th paragraph, FIG. 11))
and b) at least one processor configured to:, (“The illustrated IMU 300 includes a processing device 310 (e.g., a circuit such as a computer processor unit (CPU), microprocessor” (Ribeiro: Detailed Description – 53rd paragraph, FIG. 3))
i) obtain magnetic field measurements from the vehicle;, (“determine magnetic field values” (Ribeiro: Detailed Description – 55th paragraph))
ii) obtain sensor information for the vehicle; iii) derive parameters of vehicle motion from the sensor information;, (“the detailed description presents examples of arrays of magnetometers that can be used as or as part of an inertial measurement unit (IMU). The detailed description also presents various methods for using such arrays in order to obtain highly precise and locationally unique data. Such data can be used to correct for drift effects that are present in many IMU systems. In certain embodiments, the Jacobian matrix of the magnetic field is computed from the magnetometer measurements. This Jacobian matrix data produces highly differentiated and distinct data, especially for indoor environments where non-uniform magnetic fields exist. The Jacobian matrix data can then be used to generate a magnetic field map (a volumetric map) for a particular indoor environment and/or to locate position, velocity, and acceleration of the IMU within that environment by referencing such a magnetic field map.” (Ribeiro: Summary – 4th paragraph))
iv) process the magnetic field measurements to mitigate vehicular interference;, (“Embodiments of the disclosed technology address IMU drift and are adapted for use in indoor environments (e.g., a building or other structure having surrounding walls and a ceiling). Certain embodiments use a magnetometer array and computation mechanism that are not only immune to the magnetic-field disturbances encountered in indoor environments, but use them advantageously as an additional source of information. Consequently, in certain embodiments, the assumption of a constant, uniform magnetic vector field is removed and replaced with the assumption of a spatially varying, non-uniform magnetic vector field. Further, the magnetometer arrays of the disclosed technology can be used to map the spatially varying magnetic vector field for a particular environment (e.g., an indoor environment, such as a building or other structure having surrounding walls and a ceiling) as the magnetometer array moves within the environment. In particular implementations, the Jacobian matrix is computed from the magnetometer measurements from the array and a map of the magnetic field vectors and their associated Jacobian values for the particular environment is produced. By using the map, drift can be further reduced, as it provides a reference from which position can be determined using the information-rich data available in the Jacobian matrix.” (Ribeiro: Detailed Description – 34th paragraph) Examiner Note: The examiner is interpreting the IMU drift to be the vehicular interference in this case.)
v) compensate the processed magnetic field measurements for a magnetometer bias induced at least in part by the vehicle;, (“At 1212, Jacobian values are computed from the input magnetic field measurements. In this embodiment, the computations are performed by the local processing device of the IMU. The Jacobian values can be computed as described above (e.g., using Equation (6)). As noted, some of the Jacobian computations can be omitted since they can be derived later due to the symmetrical and zero-trace character of the Jacobian matrix. At 1214, data for the magnetic field values (vector data) along with their associated Jacobian values are arranged and transmitted to the external computing resource (e.g., a gaming console or cloud computing system). For instance, for a magnetometer array having four magnetometers, a 17-value dataset can be transmitted to the external computing resource as explained above (12 values comprising magnetic field measurements from the individual magnetometers and magnetometer components (4 sets of 3 values each) and 5 Jacobian matrix elements) or a 21-value dataset when all Jacobian matrix elements are transmitted. For a magnetometer array having three magnetometers, a 15-value dataset can be transmitted to the external computing resource as explained above (9 values comprising magnetic field measurements from the individual magnetometers and magnetometer components (3 sets of 3 values each) and 6 Jacobian matrix elements) are transmitted. As noted, other-sized datasets can be assembled and transmitted as well.” (Ribeiro: Detailed Description – 100th-101st paragraphs, FIG. 12) Examiner Note: The examiner is interpreting the computation of the Jacobian values for the magnetic field measurements from the IMU to be equivalent to compensating the processed magnetic field measurements for a magnetometer bias in this case as the IMU may be part of or attached to a vehicle.)
and iv) determine vehicle position based at least in part on, (“determine the position, velocity, and orientation of the IMU or of the device (or vehicle)” (Ribeiro: Background – 2nd paragraph))
the compensated magnetic field measurements, the magnetic map information and the parameters of vehicle motion., (“The Jacobian matrix data can then be used to generate a magnetic field map (a volumetric map) for a particular indoor environment and/or to locate position, velocity, and acceleration of the IMU within that environment by referencing such a magnetic field map. For example, in certain embodiments, magnetic field measurements from a magnetometer array are used to create a map of the magnetic vector field and magnetic vector field Jacobian for a particular environment (e.g., an indoor environment, such as within a building or other structure having surrounding walls and a ceiling). The magnetic vector data and its associated Jacobian data (potentially along with some data indicating IMU movement) can alone be used for map construction without any reliance on other positional determination mechanisms (e.g., visual mechanisms). Thus, map construction is greatly simplified and the need for supplemental positional determination during map construction is obviated.” (Ribeiro: Summary – 4th-5th paragraphs))
Regarding Claim 21:
Ribeiro, as shown in the rejection above, discloses the limitations of claim 19. Ribeiro further teaches:
The system of claim 19, wherein the server is further configured to provide information for a supplemental position determination for, (“The system 1120 can be configured to provide any of the map construction and location determination using a map services as disclosed herein, or can be configured to communicate with a remote computing resource in order to provide the map construction and/or location determination services. As illustrated, the remote computing resource can be a computing cloud 1130 accessible via a network 1132, which can include the internet.” (Ribeiro: Detailed Description – 76th paragraph, FIG. 11))
[…] at least one or a combination of techniques as follows: i) map-matching; ii) radio frequency fingerprinting; iii) proximity sensing; and iv) an optical technique; […], (“This series of data can then be used to search for a closest matching series in the map. From the closest matching series, the current location of the IMU can be determined and appropriate positional data for the IMU's current position computed. For instance, the positional data computed can be three-dimensional relative positional data indicating a difference (or offset) in position from the last position or an absolute position relative to a fixed and known reference point. In conditions where a previous location of the IMU was known and the system is updating its position, the search for the closest matching series in the map can be constrained to a spatial neighborhood of the previous position.” (Ribeiro: Detailed Description – 115th paragraph))
[…] wherein the determined vehicle magnetic-based positioning is combined with the supplemental techniques., (“determining position, movement, and/or acceleration of a device (e.g., an inertial measurement unit) using magnetic field measurements obtained from an array of magnetometers.” (Ribeiro: Detailed Description – 24th paragraph))

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ribeiro (U.S. Pub. No. 2017/0089706 A1) in view of Carter (WO 2020005580 A1).

Regarding Claim 2:
Ribeiro, as shown in the rejection above, discloses the limitations of claim 1. Ribeiro further teaches:
[…] for the magnetic field measurements […], (“determine magnetic field values” (Ribeiro: Detailed Description – 55th paragraph))
[…] and interpolating the magnetic map information […], (“For instance, a field solver based on Maxwell's equations can be used to interpolate the expected data for the regions (e.g., volume elements) without actually observed data. This allows for the map to be complete and more useful for positional determination purposes.” (Ribeiro: Detailed Description – 83rd paragraph))
[…] to derive magnetic field measurements […], (“determine magnetic field values” (Ribeiro: Detailed Description – 55th paragraph))
[…] for the indoor environment […], (“for a particular indoor environment” (Ribeiro: Summary – 4th paragraph))
[…] so that determining vehicle position is further based on […], (“determine the position, velocity, and orientation of the IMU or of the device (or vehicle)” (Ribeiro: Background – 2nd paragraph)0
[…] the interpolated magnetic map information., (“For instance, a field solver based on Maxwell's equations can be used to interpolate the expected data for the regions (e.g., volume elements) without actually observed data. This allows for the map to be complete and more useful for positional determination purposes.” (Ribeiro: Detailed Description – 83rd paragraph))
Ribeiro does not teach but Carter teaches:
The method of claim 1, further comprising obtaining magnetometer height, (“the multiple magnetometers provide information on vertical stratification of the magnetic field at different heights above the floor level” (Carter: Detailed Description – 356th paragraph))
[…] at the magnetometer height […], (“at the height of a magnetometer” (Carter: Detailed Description – 362nd paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Ribeiro with these above aforementioned teachings from Carter in order to create an effective magnetic-based indoor vehicle positioning system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Ribeiro’s magnetometer arrays for inertial navigation, mapping, and drift compensation with Carter’s dual magnetometer calibration as many “methods are disadvantageous if the tracking area is large, which requires installation of many receivers, or if the tracking area contains structures that attenuate the tag transmissions. Other methods utilize a Global Navigation Satellite System (GNSS, e.g., Global Positioning System (GPS)) to determine position. However, GNSS methods can fail if the GNSS signal is blocked or if the visibility of satellites is interrupted. Further, both GNSS systems and RF tag and receiver systems can be expensive and difficult to implement.” (Carter: Background – 3rd paragraph) Combining Ribeiro and Carter would therefore create a positioning system that “advantageously can be used to determine a change in an object’s position based on the object’s heading and speed or distance during an elapsed time period.” (Carter: Background – 4th paragraph)
Regarding Claim 16:
Ribeiro, as shown in the rejection above, discloses the limitations of claim 15. Ribeiro further teaches:
The device of claim 15, wherein the at least one processor is further configured to, (“The illustrated IMU 300 includes a processing device 310 (e.g., a circuit such as a computer processor unit (CPU), microprocessor” (Ribeiro: Detailed Description – 53rd paragraph, FIG. 3))
[…] for the magnetic field measurements […], (“determine magnetic field values” (Ribeiro: Detailed Description – 55th paragraph))
[…] and interpolate the magnetic map information […], (“For instance, a field solver based on Maxwell's equations can be used to interpolate the expected data for the regions (e.g., volume elements) without actually observed data. This allows for the map to be complete and more useful for positional determination purposes.” (Ribeiro: Detailed Description – 83rd paragraph))
[…] to derive magnetic field measurements […], (“determine magnetic field values” (Ribeiro: Detailed Description – 55th paragraph))
[…] for the indoor environment […], (“for a particular indoor environment” (Ribeiro: Summary – 4th paragraph))
[…] so the vehicle position is determined further […], (“determine the position, velocity, and orientation of the IMU or of the device (or vehicle)” (Ribeiro: Background – 2nd paragraph))
[…] based on the interpolated magnetic map information., (“For instance, a field solver based on Maxwell's equations can be used to interpolate the expected data for the regions (e.g., volume elements) without actually observed data. This allows for the map to be complete and more useful for positional determination purposes.” (Ribeiro: Detailed Description – 83rd paragraph))
Ribeiro does not teach but Carter teaches:
[…] obtain magnetometer height […], (“the multiple magnetometers provide information on vertical stratification of the magnetic field at different heights above the floor level” (Carter: Detailed Description – 356th paragraph))
[…] at the magnetometer height […], (“at the height of a magnetometer” (Carter: Detailed Description – 362nd paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Ribeiro with these above aforementioned teachings from Carter in order to create an effective magnetic-based indoor vehicle positioning system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Ribeiro’s magnetometer arrays for inertial navigation, mapping, and drift compensation with Carter’s dual magnetometer calibration as many “methods are disadvantageous if the tracking area is large, which requires installation of many receivers, or if the tracking area contains structures that attenuate the tag transmissions. Other methods utilize a Global Navigation Satellite System (GNSS, e.g., Global Positioning System (GPS)) to determine position. However, GNSS methods can fail if the GNSS signal is blocked or if the visibility of satellites is interrupted. Further, both GNSS systems and RF tag and receiver systems can be expensive and difficult to implement.” (Carter: Background – 3rd paragraph) Combining Ribeiro and Carter would therefore create a positioning system that “advantageously can be used to determine a change in an object’s position based on the object’s heading and speed or distance during an elapsed time period.” (Carter: Background – 4th paragraph)
Regarding Claim 20:
Ribeiro, as shown in the rejection above, discloses the limitations of claim 19. Ribeiro further teaches:
The system of claim 19, wherein the server is further configured to, (“the remote computing resource can be a computing cloud 1130 accessible via a network 1132” (Ribeiro: Detailed Description – 76th paragraph, FIG. 11))
[…] for the magnetic field measurements […], (“determine magnetic field values” (Ribeiro: Detailed Description – 55th paragraph))
[…] and interpolate the magnetic map information […], (“For instance, a field solver based on Maxwell's equations can be used to interpolate the expected data for the regions (e.g., volume elements) without actually observed data. This allows for the map to be complete and more useful for positional determination purposes.” (Ribeiro: Detailed Description – 83rd paragraph))
[…] to derive magnetic field measurements […], (“determine magnetic field values” (Ribeiro: Detailed Description – 55th paragraph))
[…] for the indoor environment […], (“for a particular indoor environment” (Ribeiro: Summary – 4th paragraph))
[…] so the vehicle position is determined further […], (“determine the position, velocity, and orientation of the IMU or of the device (or vehicle)” (Ribeiro: Background – 2nd paragraph))
[…] based on the interpolated magnetic map information., (“For instance, a field solver based on Maxwell's equations can be used to interpolate the expected data for the regions (e.g., volume elements) without actually observed data. This allows for the map to be complete and more useful for positional determination purposes.” (Ribeiro: Detailed Description – 83rd paragraph))
Ribeiro does not teach but Carter teaches:
[…] obtain magnetometer height […], (“the multiple magnetometers provide information on vertical stratification of the magnetic field at different heights above the floor level” (Carter: Detailed Description – 356th paragraph))
[…] at the magnetometer height […], (“at the height of a magnetometer” (Carter: Detailed Description – 362nd paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Ribeiro with these above aforementioned teachings from Carter in order to create an effective magnetic-based indoor vehicle positioning system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Ribeiro’s magnetometer arrays for inertial navigation, mapping, and drift compensation with Carter’s dual magnetometer calibration as many “methods are disadvantageous if the tracking area is large, which requires installation of many receivers, or if the tracking area contains structures that attenuate the tag transmissions. Other methods utilize a Global Navigation Satellite System (GNSS, e.g., Global Positioning System (GPS)) to determine position. However, GNSS methods can fail if the GNSS signal is blocked or if the visibility of satellites is interrupted. Further, both GNSS systems and RF tag and receiver systems can be expensive and difficult to implement.” (Carter: Background – 3rd paragraph) Combining Ribeiro and Carter would therefore create a positioning system that “advantageously can be used to determine a change in an object’s position based on the object’s heading and speed or distance during an elapsed time period.” (Carter: Background – 4th paragraph)

Claims 3-4 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ribeiro (U.S. Pub. No. 2017/0089706 A1) in view of Dunik (U.S. Pub. No. 2021/0025710 A1).

Regarding Claim 3:
Ribeiro, as shown in the rejection above, discloses the limitations of claim 1. Ribeiro further teaches:
The method of claim 1, wherein processing the magnetic field measurements comprises, (“Embodiments of the disclosed technology address IMU drift and are adapted for use in indoor environments (e.g., a building or other structure having surrounding walls and a ceiling). Certain embodiments use a magnetometer array and computation mechanism that are not only immune to the magnetic-field disturbances encountered in indoor environments, but use them advantageously as an additional source of information. Consequently, in certain embodiments, the assumption of a constant, uniform magnetic vector field is removed and replaced with the assumption of a spatially varying, non-uniform magnetic vector field. Further, the magnetometer arrays of the disclosed technology can be used to map the spatially varying magnetic vector field for a particular environment (e.g., an indoor environment, such as a building or other structure having surrounding walls and a ceiling) as the magnetometer array moves within the environment. In particular implementations, the Jacobian matrix is computed from the magnetometer measurements from the array and a map of the magnetic field vectors and their associated Jacobian values for the particular environment is produced. By using the map, drift can be further reduced, as it provides a reference from which position can be determined using the information-rich data available in the Jacobian matrix.” (Ribeiro: Detailed Description – 34th paragraph))
[…] without the processed magnetic field measurement […], (“from the obtained magnetic field measurements” (Ribeiro: Detailed Description – 112th paragraph))
[…] using the parameters of vehicle motion., (“determine the position, velocity, and orientation of the IMU or of the device (or vehicle)” (Ribeiro: Background – 2nd paragraph))
Ribeiro does not teach but Dunik teaches:
[…] detecting a period of time characterized by change in vehicle velocity and wherein vehicle position is propagated during the period of time […], (“Each IMU includes one or more accelerometers and/or one or more gyroscopes. An accelerometer measures the moveable object's acceleration in one axis of the moveable object. A gyroscope measures the moveable object's angular rate of rotation about one axis of the moveable object.” (Dunik: Background – 2nd paragraph) Examiner Note: The examiner is interpreting the acceleration to be the change in velocity over a certain period of time. Furthermore, the examiner is interpreting the object to be the vehicle in this case and to be propagated during the period of time as it is a movable object.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Ribeiro with these above aforementioned teachings from Dunik in order to create a safe and accurate magnetic-based indoor vehicle positioning system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Ribeiro’s magnetometer arrays for inertial navigation, mapping, and drift compensation with Dunik’s apparatus and method for terrain aided navigation using inertial position as “some moveable objects do not include the one or more other sensors. Therefore, there is a need to determine position of the moveable object without use of such sensors and the GNSS.” (Dunik: Background – 1st paragraph) Combining Ribeiro and Dunik would therefore create a positioning system “for more accurately determining at least position of a moveable object on a terrestrial surface of a celestial body with geo-mapping data and only at least one inertial sensor” (Dunik: Summary – 4th paragraph).
Regarding Claim 4:
Ribeiro, as shown in the rejection above, discloses the limitations of claim 3. Ribeiro further teaches:
[…] identifying at least one or a combination of: i) a change in the obtained magnetic field measurements that exceeds a threshold; ii) a change in the obtained sensor information, wherein the sensor information comprises accelerometer measurements; iii) a change in power usage of an engine of the vehicle; and iv) a change in operation of an engine of the vehicle., (“In some embodiments, a constructed map of magnetic field values and their associated Jacobian values is used with one or more magnetometers for navigation. For instance, the map can be used with one or more magnetometers for localization (location fingerprinting) by: traversing a path while recording (i) the variations of magnetic field measured by magnetometers of the array and (ii) the path traveled (estimated by the IMU using dead reckoning, potentially with filtered data (e.g., with a Kalman filter)); and finding which corresponding path in the map has the highest correlation with the observed magnetic measurements. The confidence in the location estimate can increase with the length of the path and/or with the variability of the magnetic field. In particular embodiments, external magnetic field generators (e.g., inductors with a prescribed excitation or permanent magnets) are used to create intentional disturbances in the magnetic field, in combination with any of the techniques disclosed herein. Still further, in some embodiments, dynamic activation/deactivation of a gyroscope is performed by comparing a metric of magnetic field variability (e.g., the condition number of the Jacobian matrix) against a threshold. Switching between these two modes helps reduce power usage while maintaining accuracy in environments with constant magnetic fields.” (Ribeiro: Summary – 6th-8th paragraphs))
Ribeiro does not teach but Dunik teaches:
The method of claim 3, wherein detecting the period of time comprises, (“for a current time instance, estimating” (Dunik: Detailed Description – 65th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Ribeiro with these above aforementioned teachings from Dunik in order to create a safe and accurate magnetic-based indoor vehicle positioning system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Ribeiro’s magnetometer arrays for inertial navigation, mapping, and drift compensation with Dunik’s apparatus and method for terrain aided navigation using inertial position as “some moveable objects do not include the one or more other sensors. Therefore, there is a need to determine position of the moveable object without use of such sensors and the GNSS.” (Dunik: Background – 1st paragraph) Combining Ribeiro and Dunik would therefore create a positioning system “for more accurately determining at least position of a moveable object on a terrestrial surface of a celestial body with geo-mapping data and only at least one inertial sensor” (Dunik: Summary – 4th paragraph).
Regarding Claim 9:
Ribeiro, as shown in the rejection above, discloses the limitations of claim 8. Ribeiro further teaches:
The method of claim 8, wherein the state estimation technique simultaneously determines, (“the detailed description presents examples of arrays of magnetometers that can be used as or as part of an inertial measurement unit (IMU). The detailed description also presents various methods for using such arrays in order to obtain highly precise and locationally unique data. Such data can be used to correct for drift effects that are present in many IMU systems. In certain embodiments, the Jacobian matrix of the magnetic field is computed from the magnetometer measurements. This Jacobian matrix data produces highly differentiated and distinct data, especially for indoor environments where non-uniform magnetic fields exist. The Jacobian matrix data can then be used to generate a magnetic field map (a volumetric map) for a particular indoor environment and/or to locate position, velocity, and acceleration of the IMU within that environment by referencing such a magnetic field map.” (Ribeiro: Summary – 4th paragraph))
[…] and the vehicle position., (“determine the position, velocity, and orientation of the IMU or of the device (or vehicle)” (Ribeiro: Background – 2nd paragraph))
Ribeiro does not teach but Dunik teaches:
[…] the magnetometer bias […], (“the inertial navigation error” (Dunik: Detailed Description – 63rd paragraph) Examiner Note: The examiner is interpreting the inertial navigation error to be the magnetometer bias in this case.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Ribeiro with these above aforementioned teachings from Dunik in order to create a safe and accurate magnetic-based indoor vehicle positioning system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Ribeiro’s magnetometer arrays for inertial navigation, mapping, and drift compensation with Dunik’s apparatus and method for terrain aided navigation using inertial position as “some moveable objects do not include the one or more other sensors. Therefore, there is a need to determine position of the moveable object without use of such sensors and the GNSS.” (Dunik: Background – 1st paragraph) Combining Ribeiro and Dunik would therefore create a positioning system “for more accurately determining at least position of a moveable object on a terrestrial surface of a celestial body with geo-mapping data and only at least one inertial sensor” (Dunik: Summary – 4th paragraph).
Regarding Claim 10:
Ribeiro, as shown in the rejection above, discloses the limitations of claim 9. Ribeiro further teaches:
The method of claim 9, wherein the state estimation technique comprises, (“the detailed description presents examples of arrays of magnetometers that can be used as or as part of an inertial measurement unit (IMU). The detailed description also presents various methods for using such arrays in order to obtain highly precise and locationally unique data. Such data can be used to correct for drift effects that are present in many IMU systems. In certain embodiments, the Jacobian matrix of the magnetic field is computed from the magnetometer measurements. This Jacobian matrix data produces highly differentiated and distinct data, especially for indoor environments where non-uniform magnetic fields exist. The Jacobian matrix data can then be used to generate a magnetic field map (a volumetric map) for a particular indoor environment and/or to locate position, velocity, and acceleration of the IMU within that environment by referencing such a magnetic field map.” (Ribeiro: Summary – 4th paragraph))
[…] the vehicle position., (“the position, velocity, and orientation of the IMU or of the device (or vehicle) to which the IMU is attached.” (Ribeiro: Background – 2nd paragraph))
Ribeiro does not teach but Dunik teaches:
[…] a filter for estimating a linear state for […], (“The linear state equation(s) can be solved by one or more linear estimators, i.e. one or more Bayesian filters (BFs)” (Dunik: Detailed Description – 12th paragraph))
[…] the magnetometer bias […], (“the inertial navigation error” (Dunik: Detailed Description – 63rd paragraph) Examiner Note: The examiner is interpreting the inertial navigation error to be the magnetometer bias in this case.)
[…] and a filter for estimating a non-linear state for […], (“The non-linear state equation(s) can be solved by a standard point mass filter.” (Dunik: Detailed Description – 12th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Ribeiro with these above aforementioned teachings from Dunik in order to create a safe and accurate magnetic-based indoor vehicle positioning system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Ribeiro’s magnetometer arrays for inertial navigation, mapping, and drift compensation with Dunik’s apparatus and method for terrain aided navigation using inertial position as “some moveable objects do not include the one or more other sensors. Therefore, there is a need to determine position of the moveable object without use of such sensors and the GNSS.” (Dunik: Background – 1st paragraph) Combining Ribeiro and Dunik would therefore create a positioning system “for more accurately determining at least position of a moveable object on a terrestrial surface of a celestial body with geo-mapping data and only at least one inertial sensor” (Dunik: Summary – 4th paragraph).
Regarding Claim 11:
Ribeiro, as shown in the rejection above, discloses the limitations of claim 10. Ribeiro does not teach but Dunik teaches:
The method of claim 10, wherein the state estimation technique comprises a Kalman filter and a particle filter., (“Embodiments of the invention perform terrain aided navigation using at least only one inertial sensor, geo-mapping data, and a Bayesian estimator. The Bayesian estimator may be a Rao-Blackwellized Point Mass Filter (RBPMF)2, a Rao-Blackwellized Particle Filter, a Particle Filter, a Kalman filter, and/or any other Bayesian estimator.” (Dunik: Detailed Description – 12th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Ribeiro with these above aforementioned teachings from Dunik in order to create a safe and accurate magnetic-based indoor vehicle positioning system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Ribeiro’s magnetometer arrays for inertial navigation, mapping, and drift compensation with Dunik’s apparatus and method for terrain aided navigation using inertial position as “some moveable objects do not include the one or more other sensors. Therefore, there is a need to determine position of the moveable object without use of such sensors and the GNSS.” (Dunik: Background – 1st paragraph) Combining Ribeiro and Dunik would therefore create a positioning system “for more accurately determining at least position of a moveable object on a terrestrial surface of a celestial body with geo-mapping data and only at least one inertial sensor” (Dunik: Summary – 4th paragraph).
Regarding Claim 12:
Ribeiro, as shown in the rejection above, discloses the limitations of claim 11. Ribeiro does not teach but Dunik teaches:
The method of claim 11, wherein the state estimation technique is implemented with a Rao-Blackwellized particle filter., (“Embodiments of the invention perform terrain aided navigation using at least only one inertial sensor, geo-mapping data, and a Bayesian estimator. The Bayesian estimator may be a Rao-Blackwellized Point Mass Filter (RBPMF)2, a Rao-Blackwellized Particle Filter, a Particle Filter, a Kalman filter, and/or any other Bayesian estimator.” (Dunik: Detailed Description – 12th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Ribeiro with these above aforementioned teachings from Dunik in order to create a safe and accurate magnetic-based indoor vehicle positioning system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Ribeiro’s magnetometer arrays for inertial navigation, mapping, and drift compensation with Dunik’s apparatus and method for terrain aided navigation using inertial position as “some moveable objects do not include the one or more other sensors. Therefore, there is a need to determine position of the moveable object without use of such sensors and the GNSS.” (Dunik: Background – 1st paragraph) Combining Ribeiro and Dunik would therefore create a positioning system “for more accurately determining at least position of a moveable object on a terrestrial surface of a celestial body with geo-mapping data and only at least one inertial sensor” (Dunik: Summary – 4th paragraph).
Regarding Claim 13:
Ribeiro, as shown in the rejection above, discloses the limitations of claim 1. Ribeiro does not teach but Dunik teaches:
The method of claim 1, wherein an initial magnetometer bias was determined during a previous session., (“Optionally, the inertial navigation error information is estimated also using the inertial data. Optionally, a predicted inertial navigation error information including corresponding statistical information (if provided by a previously performed block 410) is used to determine the estimate.” (Dunik: Detailed Description – 63rd paragraph) Examiner Note: The examiner is interpreting the inertial navigation error to be the magnetometer bias in this case.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Ribeiro with these above aforementioned teachings from Dunik in order to create a safe and accurate magnetic-based indoor vehicle positioning system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Ribeiro’s magnetometer arrays for inertial navigation, mapping, and drift compensation with Dunik’s apparatus and method for terrain aided navigation using inertial position as “some moveable objects do not include the one or more other sensors. Therefore, there is a need to determine position of the moveable object without use of such sensors and the GNSS.” (Dunik: Background – 1st paragraph) Combining Ribeiro and Dunik would therefore create a positioning system “for more accurately determining at least position of a moveable object on a terrestrial surface of a celestial body with geo-mapping data and only at least one inertial sensor” (Dunik: Summary – 4th paragraph).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Chalhoub whose telephone number is (571) 272-9754. The examiner can normally be reached Mon-Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.R.C./Examiner, Art Unit 3667                                                                                                                                                                                                        

/VIVEK D KOPPIKAR/Supervisory Patent Examiner
Art Unit 3667